UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-3034 Xcel Energy Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0448030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 414 Nicollet Mall Minneapolis, MN 55401 (Address of principal executive offices) Registrant’s telephone number, including area code: 612-330-5500 Securities registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered Common Stock, $2.50 par value per share New York Rights to Purchase Common Stock, $2.50 par value per share New York Cumulative Preferred Stock, $100 par value: Preferred Stock $3.60 Cumulative New York Preferred Stock $4.08 Cumulative New York Preferred Stock $4.10 Cumulative New York Preferred Stock $4.11 Cumulative New York Preferred Stock $4.16 Cumulative New York Preferred Stock $4.56 Cumulative New York $7.60 Junior Subordinated Notes, Seriesdue 2068 New York Securities registered pursuant to section 12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.xYesoNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.oYesxNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. xLarge accelerated fileroAccelerated fileroNon-accelerated filer (Do not check if a smaller reporting company) oSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).oYes xNo As of June30, 2010, the aggregate market value of the voting common stock held by non-affiliates of the Registrants was $9,472,921,126 and there were 459,627,420 shares of common stock outstanding. As of Feb.17, 2011, there were 482,686,603 shares of common stock outstanding, $2.50 par value. DOCUMENTS INCORPORATED BY REFERENCE The Registrant’s Definitive Proxy Statement for its 2011 Annual Meeting of Shareholders is incorporated by reference into PartIII of this Form10-K. TABLE OF CONTENTS Index PART I Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 8 ELECTRIC UTILITY OPERATIONS 10 Electric Utility Trends 10 NSP-Minnesota 10 NSP-Wisconsin 16 PSCo 17 SPS 21 Electric Operating Statistics 27 NATURAL GAS UTILITY OPERATIONS 27 Natural Gas Utility Trends 27 NSP-Minnesota 28 NSP-Wisconsin 29 PSCo 30 Natural Gas Operating Statistics 32 ENVIRONMENTAL MATTERS 32 CAPITAL SPENDING AND FINANCING 32 EMPLOYEES 33 EXECUTIVE OFFICERS 33 Item 1A — Risk Factors 34 Item 1B — Unresolved Staff Comments 42 Item 2 — Properties 42 Item 3 — Legal Proceedings 44 Item 4 — Reserved 45 PART II Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 45 Item 6 — Selected Financial Data 48 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 48 Item 7A — Quantitative and Qualitative Disclosures about Market Risk 80 Item 8 — Financial Statements and Supplementary Data 80 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A — Controls and Procedures Item 9B — Other Information PART III Item 10 — Directors, Executive Officers and Corporate Governance Item 11 — Executive Compensation Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13 — Certain Relationships and Related Transactions, and Director Independence Item 14 — Principal Accountant Fees and Services PART IV Item 15 — Exhibits, Financial Statement Schedules SIGNATURES 2 Index PARTI Item1— Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Subsidiaries and Affiliates (current and former) Cheyenne Cheyenne Light, Fuel and Power Company, a Wyoming corporation Eloigne EloigneCompany, a Minnesota corporation which invests in rental housing projects that qualify for low-income housing tax credits. e prime e prime, inc., a wholly owned subsidiary formerly in the business of natural gas trading NCE New Century Energies,Inc. NRG NRG Energy,Inc., a Delaware corporation and independent power producer NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado, a Colorado corporation PSRI P.S.R. Investments,Inc., a manager of corporate owned life insurance policies Seren Seren Innovations, Inc., a wholly owned subsidiary formerly a broadband communications network SPS Southwestern Public ServiceCo., a New Mexico corporation UE Utility Engineering Corporation, an engineering, construction and design company utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo, SPS WGI WestGas InterState,Inc., a Colorado corporation operating an interstate natural gas pipeline WYCO WYCO DevelopmentLLC, a joint venture formed with Colorado Interstate Gas Company to develop and lease natural gas pipeline, storage, and compression facilities Xcel Energy Xcel EnergyInc., a Minnesota corporation Federal and State Regulatory Agencies AQCC Colorado Air Quality Control Commission ASLB Atomic Safety and Licensing Board CAPCD Colorado Air Pollution Control Division CPUC Colorado Public Utilities Commission.The state agency that regulates the retail rates, services and other aspects of PSCo’s operations in Colorado.The CPUC also has jurisdiction over the capital structure and issuance of securities by PSCo. CSB U.S. Chemical Safety Board DOE United States Department of Energy DOT United States Department of Transportation EIB New Mexico Environmental Improvement Board EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission.The U.S. agency that regulates the rates and services for transportation of electricity and natural gas; the sale of wholesale electricity, in interstate commerce, including the sale of electricity at market-based rates; hydroelectric generation licensing; and accounting requirements for utility holding companies, service companies, and public utilities. IRS Internal Revenue Service MOAG Minnesota Office of Attorney General MPCA Minnesota Pollution Control Agency MPSC Michigan Public Service Commission.The state agency that regulates the retail rates, services and other aspects of NSP-Wisconsin’s operations in Michigan. MPUC Minnesota Public Utilities Commission.The state agency that regulates the retail rates, services and other aspects of NSP-Minnesota’s operations in Minnesota.The MPUC also has jurisdiction over the capital structure and issuance of securities by NSP-Minnesota. NDPSC North Dakota Public Service Commission.The state agency that regulates the retail rates, services and other aspects of NSP-Minnesota’s operations in North Dakota. NERC North American Electric Reliability Corporation.A self-regulatory organization, subject to oversight by the FERC and government authorities in Canada, to develop and enforce reliability standards. NMED New Mexico Environment Department 3 Index NMPRC New Mexico Public Regulation Commission.The state agency that regulates the retail rates and services and other aspects of SPS’ operations in New Mexico.The NMPRC also has jurisdiction over the issuance of securities by SPS. NRC Nuclear Regulatory Commission.The federal agency that regulates the operation of nuclear power plants. OCC Colorado Office of Consumer Counsel OES Office of Energy Security, Minnesota Department of Commerce. OSHA Occupational Safety and Health Administration PSCW Public Service Commission of Wisconsin.The state agency that regulates the retail rates, services, securities issuances and other aspects of NSP-Wisconsin’s operations in Wisconsin. PUCT Public Utility Commission of Texas.The state agency that regulates the retail rates, services and other aspects of SPS’ operations in Texas. SDPUC South Dakota Public Utilities Commission.The state agency that regulates the retail rates, services and other aspects of NSP-Minnesota’s operations in South Dakota. SEC Securities and Exchange Commission Electric, Purchased Gas and Resource Adjustment Clauses CIP Conservation improvement program.Includes a comprehensive list of programs that benefits customers who conserve energy or use electricity at off-peak times of day. DSM Demand side management.Energy conservation, weatherization and other programs to conserve or manage energy use by customers. DSMCA Demand side management cost adjustment.A clause permitting PSCo to recover demand side management costs over five years while non-labor incremental expenses and carrying costs associated with deferred DSM costs are recovered on an annual basis.Costs for the low-income energy assistance program are recovered through the DSMCA. ECA Retail electric commodity adjustment.Allows PSCo to recover its actual fuel and purchased energy expense in a calendar year to a benchmark formula.Short-term sales margins and margins from the sale of SO2 allowances are shared with retail customers through the ECA. EECRF Energy efficiency cost recovery factor EIR Environmental improvement rider.Recovers costs of improvements made to two Minnesota plants under the MERP program. FCA Fuel clause adjustment.A clause included in electric rate schedules that provides for monthly rate adjustments to reflect the actual cost of electric fuel and purchased energy compared to a prior forecast.The difference between the electric costs collected through the FCA rates and the actual costs incurred in a month are collected or refunded in a subsequent period. FPPCAC Fuel and purchased power cost adjustment clause. Allows SPS to use a monthly adjustment factor for fuel and purchased power. GAP Gas affordability program.Recovers costs of offering co-payment program to low income customers. GCA Gas cost adjustment. Allows PSCo to recover its actual costs of purchased natural gas and natural gas transportation. The GCA is revised monthly to coincide with changes in purchased gas costs. MCR Mercury cost recovery rider.Recovers the cost related to reducing mercury emissions at two NSP-Minnesota fossil fuel power plants. OATT Open Access Transmission Tariff PCCA Purchased capacity cost adjustment.Allows PSCo to recover from retail customers for all purchased capacity payments to power suppliers.Capacity charges are not included in PSCo’s electric rates or other recovery mechanisms. PDRA Partial Decoupling Rate Adjustment.A clause included in PSCo’s retail natural gas schedules that recovers revenue lost to decreasing use per customer beyond a threshold. PGA Purchased gas adjustment.A clause included in NSP-Minnesota’s and NSP-Wisconsin’s retail natural gas rate schedules that provides for prospective monthly rate adjustments to reflect the forecasted cost of purchased natural gas and natural gas transportation.The annual difference between the natural gas costs collected through PGA rates and the actual natural gas costs is collected or refunded over the subsequent period. 4 Index QSP Quality of service plan.Provides for bill credits to retail customers if the utility does not achieve certain operational performance targets and/or specific capital investments for reliability.The current QSP for the PSCo electric utility provides for bill credits to customers based on operational performance standards through Dec.31, 2012. RDF Renewable development fund.Supports the development of renewable energy projects. RES Renewable energy standard RESA Renewable energy standard adjustment SCA Steam cost adjustment.Allows PSCo to recover the difference between its actual cost of fuel and the amount of these costs recovered under its base steam service rates.The SCA is revised annually to coincide with changes in fuel costs. SEP State Energy Policy TCA Transmission cost adjustment.Provides for the recovery of transmission plant revenue requirements. TCR Transmission cost recovery adjustment.Allows NSP-Minnesota to recover the cost of transmission facilities not included in the determination of NSP-Minnesota’s electric rates in retail electric rates in Minnesota.The TCR will be revised annually as new transmission investments and costs are incurred. TCRF Transmission cost recovery factor Other Terms and Abbreviations ACRS Advisory Committee for Reactor Safety AFUDC Allowance for funds used during construction.Defined in regulatory accounts as non-cash accounting convention that represents the estimated composite interest costs of debt and a return on equity funds used to finance construction.The allowance is capitalized in property accounts and included in income. ALJ Administrative law judge.A judge presiding over regulatory proceedings. APBO Accumulated Postretirement Benefit Obligation ARC Aggregator of Retail Customers ARO Asset retirement obligation.Obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs. ASC FASB Accounting Standards Codification ASM Ancillary Services Market BAL Balancing authority BART Best Available Retrofit Technology BRIGO Buffalo Ridge Incremental Generation Outlet BTA Best Technology Available CAA Clean Air Act CACJA Clean Air Clean Jobs Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CapX2020 An alliance of electric cooperatives, municipals and investor-owned utilities in the upper Midwest involved in a joint transmission line planning and construction effort. CATR Clean Air Transport Rule CCN Certificate of Convenience and Necessity CIPS Critical Infrastructure Protection Standards CO2 Carbon dioxide Codification FASB Accounting Standards Codification COLI Corporate owned life insurance CON Certificate of Need CPCN Certificate of Public Convenience and Necessity CWA Clean Water Act CWIP Construction work in progress decommissioning The process of closing down a nuclear facility and reducing the residual radioactivity to a level that permits the release of the property and termination of license.Nuclear power plants are required by the NRC to set aside funds for their decommissioning costs during operation. 5 Index derivative instrument A financial instrument or other contract with all three of the following characteristics: ●
